*163Opinion
Per Curiam.
This is an action for damages for personal injuries. Exceptions are taken to the refusal of various instructions requested by defendant. We have carefully examined the testimony in the case and the instructions requested, and are of the opinion that, taken as a whole, the instructions given fairly cover the issues, and that the giving of the instructions requested would not have affected the verdict, and should not have affected it.
No new questions of law are involved, and in accordance with Article VII, Section 3, of the constitution, as amended November 8, 1910 (Laws of 1911, p. 7), the judgment is affirmed. Affirmed.